KRAVITCH, Circuit Judge,
specially concurring, in which JOHNSON, HATCHETT, ANDERSON and CLARK, Circuit Judges, join:
Appellants brought these cases alleging that the at-large method of electing county commissioners and school board members in Liberty County, Florida denies black voters a fair opportunity to participate in the political process and to elect candidates of their choice. This court granted appellants’ petition for rehearing in banc to clarify the plaintiff's burden of proof in a claim under section 2 of the Voting Rights Act of 1965, 42 U.S.C. §§ 1971, 1973 to 1973bb-l (1982).
I. BACKGROUND
Both the county commission and the school board in Liberty County, Florida consist of five members who serve staggered four-year terms. Fla. Const. Art. VIII, § 1(e) (county commission); Fla.Stat. § 100.041(3) (1987) (school board). The county is divided into five districts; candidates for the commission and the school board run from the district in which they live. Fla. Const. Art. VIII, § 1(e) (commission); Fla.Stat. § 124.01 (1987) (commission); id. § 230.061 (school board). In both *1014the primary and general elections, the entire county electorate votes for one candidate from each residence district. Id. § 100.041(2) (commission); Id. §§ 230.-08-.10 (school board). A candidate must receive a majority of the county wide vote to be selected as his party’s nominee in the primary election. If no candidate receives a majority of the vote in the primary, a run-off primary election is held. See §§ 100.061, 100.091. In the general election, candidates must obtain a plurality of the countywide vote to win election. Id. §§ 100.181, 230.10.
Blacks comprise eleven percent of the population of Liberty County. Under the present residency district lines, blacks comprise 49 percent of the total population of District 1, and 51 percent of the total population of voting age in that district. There have been four black candidacies for elected countywide offices in Liberty County: three for the school board and one for the county commission. All of the black candidates have been unsuccessful.
Appellants seek injunctive relief, contending that the county should be divided into five districts, each of which would elect a single member to the commission and to the school board. The new geographical division would create a district with a black majority. The district court ruled in favor of appellees, finding that black voters exercise more political influence under the current system than they would under any single-member district plan. Solomon v. Liberty County, Florida, Nos. TCA 85-7009-MMP & TCA 85-7010-MMP, slip op. (N.D.Fla.1987). On appeal, a panel of this court vacated the judgments of the district court and remanded for further proceedings on the ground that the district court analyzed the evidence under an erroneous legal standard. Solomon v. Liberty County, Fla., 865 F.2d 1566, 1573 (11th Cir.1988), vacated, 873 F.2d 248 (1989).
II. SECTION 2 OF THE VOTING RIGHTS ACT
The proof required to establish a claim for voting discrimination has been changed twice since the Voting Rights Act was passed in 1965.1 Until 1980, voting discrimination cases were governed by the “results test.” Whitcomb v. Chavis, 403 U.S. 124, 149, 91 S.Ct. 1858, 1872-73, 29 L.Ed.2d 363 (1971); White v. Regester, 412 U.S. 755, 766, 93 S.Ct. 2332, 2339, 37 L.Ed.2d 314 (1973); Zimmer v. McKeithen, 485 F.2d 1297, 1304-05 (5th Cir.1973), aff'd on other grounds sub nom. East Carroll Parish School Bd. v. Marshall, 424 U.S. 636, 96 S.Ct. 1083, 47 L.Ed.2d 296 (1976). Under this test, plaintiffs could prevail by showing that, under the totality of the circumstances, the challenged electoral procedure had the result of denying a minority group equal opportunity to participate in the political process. Zimmer identified numerous factors that would influence a finding of exclusionary results. 485 F.2d at 1305. Plaintiffs were not required to demonstrate that lawmakers had acted intentionally to exclude minorities.
Then, in Mobile v. Bolden, 446 U.S. 55, 100 S.Ct. 1490, 64 L.Ed.2d 47 (1980), the Supreme Court renounced the results test. Although there was no majority opinion in Bolden, at least five justices took the position that discriminatory purpose was a necessary element of a claim for vote dilution. In order to establish a violation of either section 2 of the Voting Rights Act of 1965 or of the Fourteenth or Fifteenth Amendments, plaintiffs were required to prove that officials adopted or maintained a challenged electoral mechanism with the intent to discriminate against minority voters. Zimmer, a plurality of the Court explained, was “decided upon the misunderstanding that it is not necessary to show a discriminatory purpose in order to prove a violation of the Equal Protection Clause — that proof of a discriminatory effect is sufficient.” Bolden, 446 U.S. at 71, 100 S.Ct. at 1501-02. The plurality said that henceforth a *1015necessary ingredient of a successful claim of minority vote dilution was evidence that officials “ ‘conceived or operated [a] purposeful devic[e] to further racial discrimination.’ ” Id. at 70, 100 S.Ct. at 1501 (quoting Whitcomb, 403 U.S. at 149, 91 S.Ct. at 1872).
In 1982, largely in response to the Court’s decision in Bolden, see S.Rep. No. 417, 97th Cong., 2d Sess. 24-39, reprinted in 1982 U.S.Code Cong. & Admin.News 177 (hereinafter S.Rep.), Congress amended section 2 of the Voting Rights Act to restore the legal standard that governed voting discrimination cases prior to Bolden.2 S.Rep. at 27. In adopting the results test, Congress sought to remedy several problems engendered by the subjective intent test. First, the intent test “asks the wrong question,” id. at 36, by probing the racial motives of lawmakers rather than determining whether minorities can participate equally in the political system. “If [minorities] are denied a fair opportunity to participate ... the system should be changed, regardless of what may or may not be provable about events which took place decades ago.” Id. Second, Congress found the intent test unnecessarily divisive because it requires charges of racism on the part of officials or entire communities, a consequence which the results test avoids. Id. Finally, the intent test places too high an evidentiary burden on plaintiffs, often involving attempts to reconstruct the motives of persons long dead from incomplete or even non-existent official records. Id. at 36-37. See also Note, To Infer or Not to Infer a Discriminatory Purpose: Rethinking Equal Protection Doctrine, 61 N.Y.U.L.Rev. 334, 343-44 (1986) (summarizing the difficulties of proving discriminatory intent).
Congress found that the intent test diminished the effectiveness of the Voting Rights Act as a means of fighting voting discrimination. Explaining its rejection of Bolden, see S.Rep. at 31-34, 37-39, the Committee on the Judiciary noted that “[i]t was only after the adoption of the results test and its application by the lower federal courts that minority voters in many jurisdictions finally began to emerge from virtual exclusion from the electoral process. We are acting to restore the opportunity for further progress.” Id. at 31, 1982 U.S. Code Cong. & Admin.News at 209.
The Senate Report set forth several “factors” derived from White, Zimmer, and other voting rights cases, a showing of which will typically establish a section 2 violation:
1. the extent of any history of official discrimination in the state or political subdivision that touched the right of the members of the minority group to register, to vote or otherwise to participate in the democratic process;
2. the extent to which voting in the elections of the state or political subdivision is racially polarized;
3. the extent to which the state or political subdivision has used unusually large election districts, majority vote requirements, anti-single shot provisions, or other voting practices or procedures that may enhance the opportunity for discrimination against the minority group;
*10164. if there is a candidate slating process, whether the members of the minority group have been denied access to that process;
5. the extent to which members of the minority group in the state or political subdivision bear the effects of discrimination in such areas as education, employment and health, which hinder their ability to participate effectively in the political process;
6. whether political campaigns have been characterized by overt or subtle racial appeals;
7. the extent to which members of the minority group have been elected to public office in the jurisdiction.
S.Rep. at 28-29, 1982 U.S.Code Cong. & Admin.News at 206-207 (footnotes omitted). The report listed two additional circumstances that might be probative of a violation:
whether there is a significant lack of responsiveness on the part of elected officials to the particularized needs of the members of the minority group;
whether the policy underlying the state or political subdivision’s use of such voting qualification, prerequisite to voting, or standard, practice or procedure is tenuous.
Id. at 29, 1982 U.S.Code Cong. & Admin. News at 207 (footnotes omitted). The Report stressed that plaintiffs are not required to prove any particular number of the listed factors, and that other factors not listed might be probative in some cases, because the results test examines the totality of the circumstances. Id. at 29 & n. 118; Armour v. Ohio, 895 F.2d 1078, 1084 (6th Cir.1990).
Thornburg v. Gingles, 478 U.S. 30, 106 S.Ct. 2752, 92 L.Ed.2d 25 (1986), presented the first opportunity for the Supreme Court to interpret the effect of the 1982 amendment on the plaintiffs burden under section 2. Addressing the factors enumerated in the Senate Report, the Court reeog-nized that some or all of the factors might be relevant, but emphasized that the existence of racial bloc voting was the essence of a successful vote dilution claim. Id. at 46, 48-49, 106 S.Ct. at 2764, 2765-66. To prevail under section 2, a plaintiff challenging a multidistrict plan must fulfill three requirements:
First, the minority group must be able to demonstrate that it is sufficiently large and geographically compact to constitute a majority in a single-member district. ... Second, the minority group must be able to show that it is politically cohesive.... Third, the minority must be able to demonstrate that the white majority votes sufficiently as a bloc to enable it — in the absence of special circumstances, such as the minority candidate running unopposed ... —usually to defeat the minority’s preferred candidate.
Id. at 50-51, 106 S.Ct. at 2766-67. See also Carrollton Branch of NAACP v. Stallings, 829 F.2d 1547, 1550 (11th Cir.1987) {Gingles “established a new three-part test for analyzing minority vote dilution claims under Section 2 of the Voting Rights Act.”).
Gingles made clear that the 1982 amendment to section 2 obviated the need for plaintiffs to prove that the contested electoral mechanism was adopted or maintained with the intent to discriminate against minority voters. Gingles, 478 U.S. at 43-44, 106 S.Ct. at 2762-63. The only question, the Court explained, “is whether ‘as a result of the challenged practice or structure plaintiffs do not have an equal opportunity to participate in the political processes and to elect candidates of their choice.’ ” Id. at 44, 106 S.Ct. at 2762-63 (quoting S.Rep. at 28). Thus, if plaintiffs are able to establish that the challenged electoral practice has the effect of diluting minority voting strength, defendants cannot argue as an affirmative defense that the practice was adopted or maintained for a nondiscriminatory reason.3
*1017Recently, the Eighth Circuit in Whitfield v. Democratic Party of Arkansas similarly concluded that the legislative history and text of section two, and the Supreme Court’s decision in Gingles repudiate the injection of discriminatory intent into a section two claim. 890 F.2d 1423, 1429-30 (8th Cir.1989); see also Armour, 895 F.2d at 1083 (relying on legislative history to reject intent test for section two claims). “While proof of [discriminatory] intent may be used to show a violation of section 2, such proof is not required of a plaintiff under the statutory language.” 890 F.2d at 1429 (citations omitted).
III. APPLYING THE GINGLES TEST
The district court failed to pay sufficient deference to the three part vote dilution test laid out by the Supreme Court in Gin-gles and recognized by this court in Car-rollton,4 Although a district court may consider the totality of the circumstances, those circumstances must be examined for the light they shed on the existence of the three core Gingles Court made clear that the three part test of Gingles is a threshold that a plaintiff must meet in order to maintain a section 2 claim; the Court recognized, however, that “the other factors, such as the lingering effects of past discrimination, the use of appeals to racial bias in election campaigns, and the use of electoral devices which enhance the dilutive effects of multimember districts when substantial white bloc voting exists— for example antibullet voting laws and majority vote requirements, are supportive of, but not essential to, a minority voter’s claim.” 478 U.S. at 48 n. 15, 106 S.Ct. at 2765 n. 15 (emphasis in original). As is evident in my discussion below, proof of the three Gingles factors is both necessary and, in this case, sufficient for a section 2 vote dilution claim.5 Applying the Gingles test to the uncontroverted statistical evidence below, it is apparent that the appellants met each of the three Gingles requirements as a matter of law.6
*1018A.
The first Gingles test requires appellants to show that blacks in Liberty County constitute a group sufficiently large and geographically compact that they would have the potential to elect their own representatives under a single-member district scheme. Gingles, 478 U.S. at 50 & n. 17, 106 S.Ct. at 2766 & n. 17. If a minority group is too small or dispersed to elect its own representatives under any reasonable alternative plan, then an at-large system cannot be responsible for that group’s inability to elect its candidates.
Although blacks comprise only 11% of Liberty County’s total population, the undisputed demographic evidence indicates that the black population is concentrated in the northwest region of Liberty County. The current residency districts already divide the county into five equally populous regions. These district lines could thus be used to hold single-member district elections. In District 1, blacks represent 49% of the total population, 51% of the voting age population, and 46% of the registered voting age population.
The district court incorrectly relied in part on the registered voter statistic and ignored the proportion of voting age residents who are black. An at-large election system that frustrates the ability of minorities to elect their chosen representatives will naturally reduce the incentive for blacks to register to vote. The district court thus relied on an indicator which might reward and perpetuate a history of disenfranchising blacks.
The racial composition of voting age residents is one accurate measure of the potential for a minority group to elect their own representatives. Here, the undisputed evidence shows that blacks would constitute a majority of District l’s voting age population. That conclusively establishes that blacks are a sufficiently large and geographically compact group in Liberty County to be eligible for relief under the Voting Rights Act.7
*1019B.
The second Gingles test requires proof that blacks in Liberty County are politically cohesive. An at-large system cannot be responsible for submerging a minority group’s political interests if that group does not have common interests evidenced by a pattern of bloc voting. Gingles, 478 U.S. at 51, 106 S.Ct. at 2766-67. Plaintiffs may establish minority bloc voting by showing that a significant number of minority group members usually vote for the same candidates. Id. at 56, 106 S.Ct. at 2769.
Ordinarily, direct evidence of minority voting patterns is unattainable, since ballots do not indicate a voter’s race. Instead, appellants presented statistical evidence prepared by Professor Douglas St. Angelo of Florida State University. One technique used by Professor St. Angelo was to estimate the number of white votes cast for a candidate based on the election results in virtually all-white precincts. From this estimate, Professor St. Angelo calculated the number of black votes cast for the candidate by subtracting the estimated number of white votes from the overall total. Professor St. Angelo applied this analysis to the six countywide elections involving black candidates and found that, excluding one candidacy, blacks received between 75 and 100 percent of the black vote.8
Another technique used by Professor St. Angelo was to perform regression analyses showing the correlation between the percentage of registered black voters in a pre*1020cinct and the percentage of the vote a candidate received. Professor St. Angelo performed these analyses on three types of elections: elections involving black candidates for county office, elections involving black candidates for national office, and elections involving racial issues or themes. In fourteen of sixteen elections, there was an exceptionally strong positive correlation between the number of registered black voters and the number of votes received by the candidate expected to receive black support.9
In Gingles the Supreme Court found that black support for black candidates was “overwhelming” based on evidence that was substantially similar to the evidence in this case.10 478 U.S. at 59, 106 S.Ct. at 2770-71. I conclude that appellants’ un-controverted statistical evidence was sufficient to establish black political cohesiveness as a matter of law.
C.
Finally, the third Gingles test requires appellants to demonstrate that whites in Liberty County vote sufficiently as a bloc that they usually are able to defeat the minority’s preferred candidate. 478 U.S. at 56, 106 S.Ct. at 2769.
Appellants presented strongly persuasive evidence of white vote polarization. It was *1021undisputed that the average white crossover vote was twenty-one percent in the six countywide elections that involved black candidates.11 This means that on average nearly eighty per cent of whites in Liberty County have voted as a bloc in elections involving black candidates for county office. The district court correctly noted that the white vote in Liberty County is not as polarized as the black vote. However, because blacks comprise only 11% of the County’s population, even a moderate degree of white voter polarization is sufficient to defeat the candidates preferred by black voters.
Not a single black has ever been elected in Liberty County.12 The most cross-over support any black candidate has ever received is 40.5% of the white vote.13 That candidate would have been defeated even if he had received 100% of the black vote.14 Thus, black voters have never had an opportunity to elect a black representative, despite their manifest preference for those black candidates that have presented themselves.15 Six futile elections is enough. Appellants’ evidence was sufficient as a matter of law to establish that white voting in Liberty County is racially polarized to the extent that blacks are unable to elect the candidates of their choice.16
In conclusion, the district court erred in failing correctly to apply the Gingles test. Having reviewed the uncontroverted evidence below, I conclude that appellants have met all three Gingles requirements. This is all the Supreme Court requires, and I may require no more.

. This issue has occasioned a great deal of scholarly comment. See, e.g., McDonald, The Quiet Revolution in Minority Voting Rights, 42 Vand.L.Rev. 1249 (1989); Abrams, “Raising Politics Up”: Minority Political Participation and Section 2 of the Voting Rights Act, 63 N.Y.U. L.Rev. 449 (1988).


. Section 2, as amended, provides:
(a) No voting qualification or prerequisite to voting or standard, practice, or procedure shall be imposed or applied by any State or political subdivision in a manner which results in a denial or abridgement of the right of any citizen of the United States to vote on account of race or color, or in contravention of the guarantees set forth in section 1973b(f)(2) of this title, as provided in subsection (b) of this section.
(b) A violation of subsection (a) of this section is established if, based on the totality of the circumstances, it is shown that the political processes leading to nomination or election in the State or political subdivision are not equally open to participation by members of a class of citizens protected by subsection (a) of this section in that its members have less opportunity than other members of the electorate to participate in the political process and to elect representatives of their choice. The extent to which members of a protected class have been elected to office in the State or political subdivision is one circumstance which may be considered: Provided, That nothing in this section establishes a right to have members of a protected class elected in numbers equal to their proportion in the population.
42 U.S.C. § 1973(b).


. Chief Judge Tjoflat argues that even if a plaintiff proves the three Gingles factors, the defendant may defeat the plaintiffs claim by demonstrating that the community is not driven by racial bias. Chief Judge Tjoflat has canvassed the pertinent cases and legislative history and provided his view of how § 2, as amended, should be interpreted. The Supreme Court also *1017had the benefit of the prior cases and the legislative history, however, and in our view interpreted section two to remove the intent and bias considerations that Congress objected to in Bol-den. Chief Judge Tjoflat cites White v. Regester for the proposition that the Court "expressly retained the requirement, under the fourteenth amendment, of proving invidious discrimination.” The Court glossed invidious use, in the context of multi-member districts, stating that to sustain such a claim the plaintiff has the burden of producing evidence "to support findings that the political processes leading to nomination and election were not equally open to participation by the group in question — that its members had less opportunity than did other residents in the district to participate in the political processes and to elect legislators of their choice.” 412 U.S. at 766, 93 S.Ct. at 2339.
Permitting a defendant the affirmative defense of showing the absence of community racial bias would involve litigating the issue of whether or not the community as a whole was motivated by racism, a divisive inquiry that Congress sought to avoid by instituting the results test. The Committee quoted the testimony it found persuasive that such an inquiry "can only be divisive, threatening to destroy any existing racial progress in a community.” S.Rep. at 36, 1982 U.S.Code Cong. & Admin.News at 214.
Chief Judge Tjoflat’s analysis takes a tack similar to that of Justice O’Connor’s concurring opinion in Gingles. It bears noting that her opinion clearly posed the alternative now urged by Chief Judge Tjoflat, yet failed to obtain the support of a majority of the Court.
The “results” test as developed in Gingles requires the showing of racial bloc voting. Although I do not believe that amended § 2 introduced the concept of racial bias, I note that a division on racial lines, as exemplified in voting patterns, is striking evidence of a racially divided community, and, I submit, a fairly persuasive indicator of a community driven by racial bias.
While Gingles made clear that proof of the three core factors can be sufficient to establish a § 2 vote dilution claim, plaintiffs in this case also adduced strong evidence establishing the other supportive factors. On the totality of the evidence in the instant record, plaintiffs have clearly established their claim.


. The district court did not have the benefit of the Carrollton decision when it issued its ruling.


. The Gingles test applies to those vote dilution cases in which the plaintiff relies solely on the disparate impact of an election scheme to establish a violation of the Voting Rights Act. In cases where a plaintiff can show that an electoral scheme was purposefully adopted to weaken a minority group’s political influence, a less stringent test of discriminatory impact presumably would apply.


. In concluding that the Gingles test has been met as a matter of law, I am mindful that the *1018ultimate determination of vote dilution is a question of fact to be resolved under the totality of the circumstances. Gingles, 478 U.S. at 79, 106 S.Ct. at 2781. An appellate court may not set aside a finding of fact unless it is clearly erroneous, giving due regard to the district court’s opportunity to judge the credibility of witnesses. Fed.R.Civ.P. 52(a). However, as the Supreme Court noted in Gingles, Congress provided legal standards which a court must apply to the facts in order to determine whether § 2 has been violated. 478 U.S. at 79, 106 S.Ct. at 2781. In reviewing the trial court’s application of those standards, appellate courts are not limited by the clearly erroneous standard of review. "Rule 52(a) ‘does not inhibit an appellate court’s power to correct errors of law, including those that may infect a so-called mixed finding of law and fact, or a finding of fact that is predicated on a misunderstanding of the governing rule of law.’ ” Id. (quoting Bose Corp. v. Consumers Union of U.S., Inc., 466 U.S. 485, 501, 104 S.Ct. 1949, 1960, 80 L.Ed.2d 502 (1984)).
The three Gingles requirements present mixed questions of law and fact. Initially, the district court must make findings of fact concerning the polity's demographics and actual voting patterns in particular elections. The subsequent determination of the legal inferences to be drawn from those facts, however, involve questions of law and the application of legal standards. See Gingles, 478 U.S. at 55-58, 106 S.Ct. at 2768-70 (discussing the standards for "legally significant" racial bloc voting); 9 C. Wright & A. Miller, Federal Practice and Procedure § 2589 (1971).
Here, the appellants presented uncontested statistical evidence that went to the heart of each of the three Gingles requirements. Although the district court raised its own objections to the statistical evidence, these concerns were not based on an evaluation of competing testimony or other evidence in the record. The district court simply found that the evidence was "statistically significant” but not "legally significant.” Slip op. at 6. Almost by definition, this conclusion involves questions of law and must be reviewed de novo.
Seemingly as an afterthought, the district court also found that the statistical evidence could not be relied on to reflect real voting behavior in Liberty County. Slip op. at 12. This finding is not supported by the evidence and appears to contradict the court’s earlier conclusion that the evidence was statistically significant. Having reviewed the record and the district court’s criticisms, I conclude that rejection of appellants’ statistical evidence was clearly erroneous.


. This holding should not be read to imply an opposite result where blacks do not constitute an outright majority of the voting age population in any district. So long as the potential exists that a minority group could elect its own representative in spite of racially polarized voting, that group has standing to raise a vote dilution challenge under the Voting Rights Act. *1019Gingles, 478 U.S. at 50 n. 17, 106 S.Ct. at 2766. In some cases, blacks may constitute a majority of the overall population and may be expected to comprise a majority of the voting age population in the near future. In other cases, blacks may be so close to fifty percent that they would have a realistic chance of electing a representative. Finally, it may be that the addition of only one or two representatives to the deliberative body would make it possible for a minority group to attain a voice. The present case does not involve these more difficult situations, however, and so I leave their consideration for another time.


. Professor St. Angelo’s results are summarized in the following table. There is'reason to believe that elections 2 and jrbelow are poor indicators of black political cohesiveness, since the district court found that the white establishment in Liberty County backed Earl Jennings' 1980 school board candidacy.
ELECTIONS INVOLVING BLACK CANDIDATES FOR COUNTY OFFICE
Estimated Percentage Vote Received from White Election Voters_ Resulting Percentage Vote Received from Black Voters
1. May 7, 1968 School Board (1st Primary) Charles Berrium 2.8% 100.0%
2. September 9, 1980 School Board (1st Primary) Earl Jennings 17.0% 44.7%
3. October 7, 1980 School Board (Primary Runoff) Earl Jennings 40.5% 64.7%
4. September 4, 1984 County Commission (1st Primary) Gregory Solomon 18.8% 74.7%
5. October 2, 1984 County Commission (Primary Runoff) Gregory Solomon 32.9% 90.0%
6. September 4, 1984 School Board (1st Primary) Earl Jennings 14.5% 78.2%


.Regression analyses produce a number known as an "r” coefficient which expresses the degree of correlation between two variables. The “r" values range from 0, which indicates no relationship, to 1, which indicates a perfectly consistent relationship. Values above 0.3 may be considered statistically significant, while values above 0.8 reflect an exceptionally strong correlation. Professor St. Angelo's findings are set forth in the table below.
ELECTIONS INVOLVING BLACK CANDIDATES FOR COUNTY OFFICE
(Percent Vote Received by Identified Candidates Per Precinct/Percent Black Election Voters Per Precinct)
1. May 7, 1968 School Board (1st Primary) Charles Berrium .996
2. September 9, 1980 School Board (1st Primary) Earl Jennings .578
3. October 7, 1980 School Board (Primary Runoff) Earl Jennings .280
4. September 4, 1984 County Commission (1st Primary) Gregory Solomon .989
5. October 2, 1984 County Commission (Primary Runoff) Gregory Solomon .962
6. September 4, 1984 School Board (1st Primary) Earl Jennings .919
ELECTIONS INVOLVING BLACK CANDIDATES FOR NATIONAL OFFICE
7. September 1970 U.S. Senate Democratic Primary Hastings .917
8. March 1972 President Democratic Primary Chisholm .998
9. March 1984 President Democratic Primary Jackson .983
ELECTIONS INVOLVING RACIAL ISSUES OR THEMES
10. November 1968 President Humphrey (vs. Nixon and Wallace) .972
11. November 1970 Governor Askew (vs. Kirk) .847
12. March 1972 Straw Ballot In Favor of Busing .901
13. November 1972 President McGovern (vs. Nixon) .984
14. November 1976 President Carter (vs. Ford) .876
15. November 1980 President Carter (vs. Reagan) .935
16. November 1984 President Mondale (vs. Reagan) .961


.In Gingles, black support for black candidates ranged from 71% to 92% in all but 5 of 16 primary elections, and from 87% to 96% in the general elections. 478 U.S. at 59, 106 S.Ct. at 2770.


. See the column in note 8, supra, under the heading "Estimated Percentage Vote Received from White Voters.”


. Although the uniform inability of black candidates to win office buttresses the plaintiffs’ claim, I do not mean to suggest that the success of black candidates, without more, would compel a finding in favor of defendants. As this court said in Carrollton,
[R]acial bloc voting does not depend on the success or defeat of a particular candidate. Under Section 2, it is the status of the candidate as the chosen representative of a particular group, not the race of the candidate that is important.
829 F.2d at 1557 (interpreting Gingles).


. In Gingles, white support for black candidates ranged from 8% to 50% in primary elections and from 28% to 49% in general elections. 478 U.S. at 59, 106 S.Ct. at 2771.


. Assuming equal voter turnout and an 89:11 ratio of white to black registered voters, that candidate could only have received 47% of the vote (.89 X 40.5% plus .11 x 100%).


. See supra § III.B & notes 8-9.


. Chief Judge Tjoflat overstates the case when he claims that my interpretation of Gingles results in a right to proportional representation. To the contrary, it provides at most the opportunity for minorities to elect representatives of their choice. Should they choose not to exercise that opportunity, they would have no further redress. That a certain group does not succeed in the electoral arena when it has a fair opportunity to do so is not a problem that may be remedied under § 2.